     Case 2:20-cv-00413-JAM-KJN Document 9 Filed 06/02/20 Page 1 of 1

 1

 2                                   UNITED STATES DISTRICT COURT
 3                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5   ANTHONY CHAPPA,                                   No. 2:20-cv-0413 JAM KJN P
 6                      Plaintiff,
 7          v.                                         ORDER
 8   VANGERWIN, et al.,
 9                      Defendants.
10

11          Plaintiff, a county jail inmate proceeding pro se, has filed this civil rights action seeking

12   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

13   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On March 30, 2020, the magistrate judge filed findings and recommendations herein

15   which were served on plaintiff and which contained notice to plaintiff that any objections to the

16   findings and recommendations were to be filed within thirty days. Plaintiff has not filed

17   objections to the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed March 30, 2020, are adopted in full; and

22          2. The first cause of action in plaintiff’s original complaint (ECF No. 1 at 3) is dismissed

23   from this action without prejudice. See Fed. R. Civ. P. 41(b).

24
     DATED: June 1, 2020
25
                                                   /s/ John A. Mendez____________                _____
26

27                                                 UNITED STATES DISTRICT COURT JUDGE

28
                                                       1
